DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior rejections cited in the Office action mailed 08 December 2020 are 1) the rejection of claims 1-12, 16-25, and 28-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,369,134 in view of Abraham and optionally further in view of Gilbert and Sun; and 2) the rejection of claims 1-12, 16-25, and 28-35 on the ground of nonstatutory double patenting as being unpatentable over claims 53-82 of copending Application No. 16/846,905 (notice of Allowance mailed 28 August 2020, now U.S. Patent 10,874,639) in view of Abraham, and optionally further in view of Gilbert and Sun.  The claims and inventions of US ‘134, US ‘639, Abraham, Gilbert, and Sun are delineated in the previous Office action mailed 08 December 2020 and incorporated herein by reference.  Applicant’s amendment to independent claim 28 now includes the limitations wherein the solid oral dosage form is a modified-release form, and wherein administration provides the properties of a lower AUC compared to an immediate release composition, as well as QTcF prolongation and D2 occupancy as delineated in claim 28 and demonstrated by data in the as-filed specification (e.g., see .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611